Citation Nr: 0733085	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  04-28 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a neurological 
disorder, claimed as due to an undiagnosed illness based on 
Persian Gulf War service.  


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1979 to 
April 1992.  He received the Southwest Asia Service Medal, 
among other commendations.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied service connection for an undiagnosed illness 
manifested by a neurological disorder, claimed as due to 
Persian Gulf War service, among other dispositions at that 
time.  The RO issued a notice of the decision in June 2003, 
and the veteran timely filed a Notice of Disagreement (NOD) 
in August 2003.  Subsequently, in June 2004 the RO provided a 
Statement of the Case (SOC), and thereafter, in August 2004, 
the veteran timely filed a substantive appeal.  The RO 
supplied a Supplemental Statement of the Case (SSOC) in June 
2005.  

The veteran initially requested a Board hearing on this 
matter, but no such hearing occurred, as the veteran, after 
having received proper notice, failed to appear at the 
required time.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  Specifically, the veteran's service records clearly 
disclose that he served aboard the U.S.S. Milwaukee (AOR-2) 
during the Persian Gulf War Era (which commenced on August 2, 
1990) up until his service discharge in April 1992.  38 
C.F.R. § 3.2(i) (defining time frame of Persian Gulf War).  
The record does not reflect, however, where this ship was 
stationed during that time, and more specifically, whether it 
was located within the Southwest Asia Theater of Operations, 
which includes Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, and the Red Sea.  38 C.F.R. § 
3.317(d)(2).  In his August 2003 NOD and a July 2004 letter, 
the veteran acknowledged that he could not provide records 
that could verify his service in such locations, but, 
instead, sought VA's assistance in finding those records that 
could verify such service.  He has maintained that he served 
in the Persian Gulf for Operations Desert Storm, Desert 
Shield and Provide Comfort, see Veteran's May 2004 & November 
2004 Letters, yet the record does not reflect that the RO 
ever made specific attempts to verify these contentions 
through requests of ship logs or other related data from 
pertinent record depositories.  Given the possibly 
dispositive nature of such evidence, the Board determines 
that a remand for further development is warranted.  

The Board further notes that the veteran was afforded a VA 
neurological examination in December 2004.  While the veteran 
provided a reported history of a nexus between an undiagnosed 
neurological disorder and his active service at that time, 
there is no medical evidence of record confirming such 
report, and the physician who performed the December 2004 
examination, Dr. Bergstrom, concluded that the contended 
causal relationship was unlikely.  It should be noted, 
however, that to reach this conclusion, this physician relied 
on his impression that "with the exception of the 
inoculations that are usually received in that area, [the 
veteran] does not have any known exposures, did not use his 
biochemical protection kit during his tour in service and had 
no particular exposures in his off coast ship from spent 
uranium or oil fires specifically."  (Emphasis added).  As 
discussed above, the record neither confirms nor refutes that 
the veteran had the type of service (i.e., service within the 
Southwest Asia Theater of Operations, as defined by 38 C.F.R. 
§ 3.317(d)(2)), that would trigger the applicable presumption 
under that regulation.  In addition, as acknowledged by Dr. 
Bergstrom, it is apparent from this examination that the 
veteran has some neurological symptoms of unknown etiology, 
as the physician noted that there were "some aspects of the 
problem that remained undefined," and that the veteran 
"continues to have symptoms consistent of Gulf War."  As a 
result, he recommended further evaluation to ascertain the 
nature of the veteran's neurological symptoms more 
completely, but the veteran failed to report for a 
neuropsychiatric appointment, and he cancelled an 
electromyography (EMG) study.

If it is determined that the veteran had active duty within 
the Southwest Asia Theater of Operations during the Persian 
Gulf War, as defined by 38 C.F.R. § 3.317(d)(2), it is the 
Board's judgment that the veteran should be provided another 
opportunity to present for a neuropsychiatric evaluation and 
an EMG study to determine if he has an undiagnosed illness 
linked to service.

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  Notice 
consistent with 38 U.S.C.A § 5103(a) and 
38 C.F.R. § 3.159(b)(1) with respect to 
the claims must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO must contact the National 
Archives & Records Administration (NARA) 
and the Department of the Navy, 1265 
Charles Morris Street, S.E., Washington 
Navy Yard, DC, 20374-5040, as well as any 
other record depositories, to include the 
United States Army & Joint Services 
Records Research Center (JSRRC) (formerly 
known as United States Armed Services 
Center for Unit Records Research 
(USASCURR)), and request the ship logs 
from the U.S.S. Milwaukee (AOR-2) from 
August 2, 1990 through April 17, 1992 in 
order to ascertain the location of the 
ship during this period of time.  The 
AMC/RO should request negative responses 
for records not found.  

3.  If and only if it is determined that 
the veteran had active duty within the 
Southwest Asia Theater of Operations 
during the Persian Gulf War, as defined 
by 38 C.F.R. § 3.317(d)(2), he should be 
provided another opportunity to present 
for a neuropsychiatric evaluation and an 
EMG study to determine if he has an 
undiagnosed illness, as recommended by 
Dr. Bergstrom in December 2004.  See 
Report of VA examination (dated in 
December 2004).

4.  If and only if the veteran reports 
for the EMG and/or the neuropsychiatric 
evaluation, the claims file must be 
retuned to Dr. Bergstrom for an opinion 
as to whether the veteran has objective 
indications of a chronic undiagnosed 
illness (or combination of undiagnosed 
illnesses), which may include, but are 
not limited to, muscle pain, joint pain 
and neurologic signs or symptoms.  The 
physician is advised that a chronic 
undiagnosed illness is defined for legal 
purposes as one that is not attributable 
to any known clinical diagnosis by 
history, physical examination, or 
laboratory tests.  Objective indications 
of such a chronic disability include both 
"signs," in the medical sense of 
objective evidence perceptible to an 
examining physician, and other, non-
medical indicators that are capable of 
independent verification.

5.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).






